DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, Species A in the reply filed on 9/1/2021 is acknowledged.  The traversal is on the ground(s) that Group I and Group II do not lack unity of invention; and that the species election is improper due to claim 1 being a generic claim that reads on all of the species embodiments  This is not found persuasive because the groups of inventions require the special technical feature of an anchored heart valve prosthesis, which does not make a contribution over the prior art in view of WO 2016/154166 Al (hereinafter the ‘166 reference) and the prior art reference cited below. In the Requirement for Restriction/Election of 7/1/2021, the ‘166 reference was relied upon to disclose how the special technical feature of the present application does not make a contribution over the prior art. The ‘166 reference does not need to read upon all of the limitations of each of the claims in order to disclose the feature of the anchored heart valve prosthesis. Regarding the species restriction, the claims themselves are not considered to be species. The scope of a claim may be limited to a single disclosed embodiment, or it may encompass two or more of the disclosed embodiments, while the species refer to the different embodiments of the invention (see MPEP § 806.04 and § 806.04(b)). So, while claim 1 may be generic to the species, the present application is still directed towards different embodiments of the inventions that have distinctive and/or incompatible structures. 

.  
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 12, 13, and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kupumbati (US Pub. No. 2016/0120643).
	Kupumbati discloses the following regarding claim 1: a heart valve prosthesis anchored to an interventricular septum, comprising a valve supporting frame (110) and a fixing device (130); the valve supporting frame comprises a valve stitching section (central portion of element 110) and an artificial valve (140); the artificial valve is fixedly connected to the valve stitching section (Figs. 8-11); the fixing device comprises a fixing and supporting section (upper portions of element 130) and a fixing member (lower portions of element 130); one end (upper end) of the fixing and supporting section is connected to a proximal portion of the valve stitching section 
Please note that claim recitations defining how and where the applicant’s invention is used are considered to be intended use limitations. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, the fixing device of Kupumbati, due to its shape and structure, is fully capable of being attached to or in connection with an interventricular septum of a patient.
Kupumbati discloses the following regarding claim 2: the heart valve prosthesis anchored to the interventricular septum according to claim 1, wherein the fixing and supporting section is provided with a curved section (Figs. 10, 16A-16M), which is configured to enable a proximal portion of the fixing and supporting section to cling to the interventricular septum of the patient (Figs. 7-8; paras. 0074-0083, 0092).
Kupumbati discloses the following regarding claim 3: the heart valve prosthesis anchored to the interventricular septum according to claim 1, wherein the fixing and supporting section comprises a plurality of rods or wires (struts of the device) (Figs. 10, 16A-16M); one end (upper ends) of each of the plurality of rods or wires is connected to the valve stitching section (Figs. 1, 
Kupumbati discloses the following regarding claim 4: the heart valve prosthesis anchored to the interventricular septum according to claim 1, wherein the fixing and supporting section comprises a plurality of rods or wires (struts of the device) (Figs. 10, 16A-16M); one end (upper ends) of each of the plurality of rods or wires is connected to the valve stitching section (Figs. 1, 7, 8, 10); and other ends (lower ends) of the plurality of rods or wires are mutually connected and are connected to the interventricular septum of the patient by the fixing member (Figs. 7-8; paras. 0074-0083, 0092).
Kupumbati discloses the following regarding claim 5: the heart valve prosthesis anchored to the interventricular septum according to claim 1, wherein the fixing and supporting section is formed by extending a skeleton (interpreted to be the strut elements of the device) of a proximal end of the valve stitching section (Figs. 1, 7, 8, 10).
Kupumbati discloses the following regarding claim 7: the heart valve prosthesis anchored to the interventricular septum2Application No. 16/343,937 Amendment dated 8/31/2021Reply to Restriction Requirement of July 1, 2021 according to claim 1, wherein the fixing and supporting section and the fixing member are of an integral structure (Figs. 1, 7, 8, 10).
Kupumbati discloses the following regarding claim 12: the heart valve prosthesis anchored to the interventricular septum according to claim 1, wherein in a cross-section perpendicular to a central axis of the artificial valve, a cross-sectional area of the valve stitching section is less than a cross-sectional area of a native valve annulus of the patient (Figs. 7-8, where the central area of element 110 fits within the native valve annulus and therefore, has a 
Kupumbati discloses the following regarding claim 13: the heart valve prosthesis anchored to the interventricular septum according to claim 1, wherein a distal skeleton of the valve stitching section is provided with an extended section (150).
Kupumbati discloses the following regarding claim 15: the heart valve prosthesis anchored to the interventricular septum according to claim 1, wherein the heart valve prosthesis further comprises a positioning ring (150); the positioning ring is connected to the valve stitching section (Figs. 1, 7, 8, 10); and in a free state, the positioning ring is disposed in an atrium of the patient (Figs. 7-8; paras. 0079-0089).
Kupumbati discloses the following regarding claim 16: the heart valve prosthesis anchored to the interventricular septum according to claim 15, wherein the positioning ring clings to the native valve annulus of the patient (Figs. 7-8; paras. 0079-0089).
Kupumbati discloses the following regarding claim 17: the heart valve prosthesis anchored to the interventricular septum according to claim 15, wherein in a free state, a cross-sectional area of the positioning ring is greater than a cross-sectional area of the native valve annulus of the patient (Figs. 7-8); and the positioning ring is capable of conforming to a non-uniform contour of an atrial wall or of the native valve annulus of the patient and not restricting a contraction function of the atrium (Figs. 7-8; paras. 0079-0089).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kupumbati.
Kupumbati discloses the limitations of the claimed invention, as described above. However, it does not recite the extended section and the valve stitching section being detachably connected.  It would have been an obvious matter of design choice to one having ordinary skill in the art to construct the extended section and the valve stitching section of Kupumbati to be detachably connected, since it has been held that constructing a formerly integral structure into various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.